h F I-LE D

UNITED STATES DISTRICT COURT  2 3 2014

FOR THE DISTRICT OF COLUMBIA Clerk, US. District & Bankruptcy

Courts for the District of Columbia
PAULETTA N. HIGGINS, )
)
Plaintiff, )
)

V. ) Civil Action No. / 9 " /  
)
U.S. MARSHAL, )
)
Defendant. )
MEMORANDUM OPINION

The Federal Rules of Civil Procedure require that a complaint contain “‘a short and plain
statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the
defendant fair notice of What the . . . claim is and the grounds upon which it rests[.]’” Bell Atl.
Corp. v. Twombly, 550 US. 544, 555 (2007) (quoting Conley v. Gibson, 355 US. 41, 47 (1957)).
Further, a complaint must “contain sufﬁcient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.” Ashcroft v. Iqbal, 556 US. 662, 678 (2009) (quoting
' T wombly, 550 US. at 570). Although a pro se complaint is “held to less stringent standards than
formal pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)
(internal quotation marks and citation omitted), it too, “must plead ‘factual matter’ that permits
the court to infer ‘more than the mere possibility of misconduct,”’ Atherton v. District of
Columbia Oﬂice ofthe Mayor, 567 F.3d 672, 681—82 (DC. Cir. 2009) (quoting Iqbal, 556 US.

at 67 8-79). As drafted, the complaint fails to meet these goals.

Plaintiff alleges that, on September 30, 2014, defendant discriminated against her on the

basis of a disability, denied her access to this courthouse, and on the following day, “torture[d]”

her “for hours,” then “harassed and stalked [her] around the whole courthouse.” Compl. at 1-2.
Missing from the complaint are sufﬁcient factual allegations to support her claims. Plaintiff does
not, for example, identify her alleged disability, or describe the alleged torture and harassment
she suffered, or explain the injury she allegedly sustained because of defendant’s actions. As
drafted, the complaint does not give fair notice to the defendant of the claims being asserted that
is sufﬁcient to prepare a responsive answer, to prepare an adequate defense and to determine
whether the doctrine of res judicata applies. See Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C.

1977). Accordingly, the Court will dismiss the complaint without prejudice.

An Order consistent with this Memorandum Opinion is issued separately.

     

United Stat s District Judge

DATE: 10W! lolq